Case 1:19-cv-03930-CM Document 56 Filed 08/07/19 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx
ESPIRITU SANTO HOLDINGS, LP,
Petitioner,
-against- . No. 19 Civ. 3930 (CM)
LIBERO PARTNERS, LP,
and
ESPIRITU SANTO TECHNOLOGIES, LLC
Respondents.
Xx

 

THIRD DECLARATION OF SANTIAGO LEON AVELEYRA

I, Santiago Leon Aveleyra, pursuant to 28 U.S.C. § 1746, declare under penalty of
perjury that the following is true and correct:

hi, As I stated in my Second Declaration, I represent and manage, along with
Eduardo Zayas Duefias, ES Holdings’ on behalf of a close group of investors. I submit this
declaration in further support of ES Holdings’ Motion for Contempt and to rebut the numerous
misleading and inaccurate factual allegations contained in L1bero Partners’ opposition.

2: In the preparation of this Declaration, I have reviewed the declarations of John
William Wood and Horacio Alamilla Medina submitted by L1bero Partners in support of its
Opposition to ES Holdings’ Motion for Contempt. While Mr. Wood purports to be a corporate
representative of Llbero Partners, I have never met, spoken to, or even heard of Mr. Wood prior

to the submission of his declaration, much less known him to be a representative of L1bero

 

All abbreviations used in this Declaration shall have the same meaning as those in

my previous declarations.
Case 1:19-cv-03930-CM Document 56 Filed 08/07/19 Page 2 of 13

Partners. Mr. Wood did not participate in the negotiation of the Partners Agreement, was never
designated as a board member of any L1| bre Group entity, played no role in obtaining the Mexico
City taximeter concession, and was never involved in any discussions regarding the management
or operations of the Ll bre Group, including the discussions between the parties (and their
counsel) that have occurred since the Court issued its Preliminary Injunction in May 2019.

Given the statements in his declaration, however, Mr. Wood appears to have greater access to
information regarding the L1 bre Group than any representative of ES Holdings.

3. Based on publically available information, Mr. Wood is a solo practitioner in
Houston, Texas, who appears to be connected to Fabio Covarrubias with respect to certain
investments made by Mr. Covarrubias in the state of Texas. See
https://www.texasbar.com/AM/Template.cfm?
Section=Find_A_Lawyer&template=/Customsource/MemberDirectory/MemberDirectoryDetail.
cfm&ContactID=150368. After a more extensive search, we were able to discover that Mr.

Wood is the registered agent for several companies for which Mr. Covarrubias serves as a
director.

4, I find it surprising that Mr. Wood submitted a declaration on behalf of L1bero
Partners, and not Mr. Covarrubias, given that Mr. Covarrubias is one of the principals of L1bero
Partners, the Chief Executive Officer of Lusad, resides in Texas, maintains a home in Texas, and
is associated with multiple Texas businesses. Yet, Mr. Covarrubias offers no testimony under
oath in defense of L1bero Partners.

3. In the paragraphs that follow, I will address the factual misstatements contained in

the declarations of Mr. Wood and Mr. Alamilla.
Case 1:19-cv-03930-CM Document 56 Filed 08/07/19 Page 3 of 13

A. ES Holdings Does Not Have Unfettered, Equal Access to the Oracle Platform

6. Mr. Wood alleges that ES Holdings’ representatives have the same level of access
to the information contained in the Oracle platform as L1bero Partners’ representatives. This is
false. While L1bero Partners’ board members may not have direct administrator access, they are
able to obtain unfettered access to the information contained in the platform through, among
others, Horacio Alamilla, who previously served as Lusad’s financial director and was recently
appointed controller by L1bero Partners without the knowledge or consent of ES Holdings.
Importantly, Mr. Alamilla also serves or served as the financial director of several of Mr.
Covarrubias’ companies, including Fertinal.

7, Prior to the appointment of Mr. Alamilla by Llbero Partners, representatives for
both ES Holdings and L1bero Partners were able to obtain unfettered access to all information in
the Oracle platform through, among others, Lusad’s jointly appointed controller, Manuel
Tabuenca. Notably, Mr. Alamilla falsely states in his LinkedIn profile that he was comptroller at
“Libre” from October 2017 to the present. See LinkedIn Profile of Horacio Alamilla, attached
as Exhibit A. This is not true, given that Mr. Tabuenca held the controller position up until
December 2018. After Mr. Tabuenca, however, uncovered irregular transactions and misuse of
corporate funds, Mr. Tabuenca was demoted, his access to the platform restricted, and was
subsequently terminated by Mr. Covarrubias, who appears to have then installed Mr. Alamilla as
his hand-picked successor.

8. Having “administrator” access is critical, and is the level of access that ES
Holdings enjoyed until the dispute with L1bero Partners arose in December 2018.
“Administrator” access allows a user to have complete and unfettered access to the Oracle

platform, allowing persons with that level of access to modify or delete financial entries.
Case 1:19-cv-03930-CM Document 56 Filed 08/07/19 Page 4 of 13

Contrarily, “audit trail” and “account reviewer” access (which is the limited access ES Holdings
has been provided) does not grant full access to the Oracle platform and does not permit
modifications or deletions of entries. By way of example, ES Holdings is unable to view the
fixed asset entries on the Oracle system. The screen shot below evidences that ES Holdings

lacks permission to access this section of the Oracle platform.

 

ORACLE NETSUITE

Notice (SuiteScript)

 

HINSUFFICIENT_ PERMISSION’, massage’: "Permission Violation: You need a higher permission for custom record type FAM Alternate Methods to access this

206022/arcioutam_ eh _generatereport 0325 sf FL ‘cause” [ype™ “internal error” “code” INSUFFICIENT "PERMISS ION, "cetads* “Permision Violation. You need a higher permiasion for custom recard
ype FAM Atternate Methods to access this page. Piease contact YOu! beomunl sdrniniatratc.” “veerEvene nal. sinekTeace * [ereateE non Neary “ancdy rican Suatetiumon Bune

206022'erchutifam_vbl_search js:44)"."
260072/sre'swtam_wu_generatereport js:49)" “<anonymous™ (Sum Bundeetundi 2et0z2rclautam, wo Noelia ST LnottyOMt false) id Senor false “uhedF acing” false)

 

 

 

 

 

9, Incredibly, while L1bero Partners denies ES Holdings complete access to the
Oracle platform, Exhibit 1 to the Declaration of Mr. Alamilla evidences that multiple mid-level

Lusad employees enjoy “administrator” access that ES Holdings is denied, as depicted below:

 

 

 

 

 

 

 

Fecha Olreccién de corres electronica Usuario Rol Direccién IP Estado Desafio de seguridad
8/2/2019 10:34 igarcia@I1bre.com Maria Isabel Garcia Flores’ Administrador 187.202.184 67 Exito
= = 7 Par 187.170.145.200 E.
| 7/31/2019 20:42 nlarios@l1bre.com Nancy Larios Administrador | 17 70148 20 ere -
xO
[7/30/2019 11:04 igarcia@l1bre.com Maria Isabel Garcia Flores —Administrador | is7 202 18467 exto
LOTT TTT RICA TON CONT POAT SO MCT FT 187.202.184.67 Exito
7/29/2019 18:57 igarcia@|1bre.com Maria Isabel Garcia Flores Admimistrador 187.202.184.67  Exito
7/29/2019 18:22 nlarios@!ibre.com Nancy Larios Administrador 187 202.184.67 Exito
7/26/2019 10:22 matabuenca@gmail.com Manuel A Tabuenca Orozco L1bre Personalizado Contador (revisor)
7/25/2019 21:59 matabuenca@gmail.com Manuel A Tabuenca Orozco Libre Personalizado Contador (revisor)

 

 

B. ES Holdings Continues to be Denied Joint Control of the L1bre Group

10. Mr. Wood conclusorily asserts that “Messrs. Leon and Zayas hold the same
powers of attorney as Messrs. Covarrubias and Belmont with respect to L1bre Nuevo Leon.”
Wood Decl. § 29. As I stated in my Second Declaration, however, even though Mr. Zayas and I

are directors in name, we have no actual power to exercise control over, for example, L1bre

4
Case 1:19-cv-03930-CM Document 56 Filed 08/07/19 Page 5 of 13

Nuevo Leon. Llbero Partners’ directors, Messrs. Covarrubias and Belmont (Ricardo Salinas’
board representative), are authorized to act individually on behalf of the company, while Mr.
Zayas and I are only allowed to act after obtaining the approval of the company’s board.
Therefore, contrary to Mr. Wood’s Declaration, Mr. Zayas and I do not have the same powers of
attorney as Messrs. Covarrubias and Belmont.

11. With respect to Ll bre Jalisco, L1bero Partners failed to provide any
documentation regarding the operations of this entity until July 24, 2019. The documentation
provided was defective in several material respects, as highlighted in Mr. Lorenzo’s July 24,
2019 correspondence to Mr. Rivero. For example, the bylaws of L1bre Jalisco do not comply
with the Partners Agreement because they (i) include a jurisdictional clause that provides that
any and all controversies arising from or related to the company are subject to the jurisdiction of
the competent courts of Jalisco, which ES Holdings has not agreed to, (ii) do not grant any ES
Holdings representative a power of attorney to act on behalf of L1bre Jalisco, and (iii) do not
appoint any ES Holdings representative as a member of the L1bre Jalisco board. Moreover, in
its correspondence, ES Holdings requested that Ll bero Partners provide the original corporate
formation documents of L1bre Jalisco and the shareholder book. L1bero Partners never
responded to Mr. Lorenzo’s communication or provided these documents.

12. In Mr. Wood’s Declaration, he explains that the failures to appoint Mr. Zayas and
me as members of the L1bre Jalisco board, and to grant us powers of attorney, was the result of
an inadvertent omission by a notary public and stated that the omission will allegedly be
corrected by “next week.” As of the date of this Declaration, the corrected documents have not
been provided. Moreover, L1bero Partners has yet to provide us with the corporate formation

documents and copies of the shareholder book.
Case 1:19-cv-03930-CM Document 56 Filed 08/07/19 Page 6 of 13

13. Importantly, Mr. Wood’s Declaration attaches the appellate brief filed in the

Court of Appeals for the Second Circuit by L1bero Partners, which alleges that “L1bre Jalisco
remain{s] inactive; no evidence showed that Covarrubias or anyone else was seeking contracts or
business for that entity, as the district court would later indicate in its decision.” Wood Decl.,
Ex. 1, p. 25. This allegation is patently false. Between May and August 2018, Diego
Covarrubias (the son of Fabio Covarrubias), Francisco Flores (in-house counsel for L1bero
Partners and Lusad), and José Antonio Alvarez Tamayo, among others, met with several Jalisco
government officials in order to obtain a taximeter concession for L1bre Jalisco. For example,
meeting minutes demonstrate that on May 25, 2018 and August 23, 2018, Diego Covarrubias
met with the Secretary of Mobility for the State of Jalisco as well as the Secretary’s legal
director. During these meetings, Mr. Covarrubias provided an overview of the Llbre digital
taximeter technology, discussed whether the technology was compatible with the legal
requirements of the State, and inquired whether obtaining a concession would be

possible. Below are images from the May 25, 2018 and August 23, 2018 meeting minutes.

 

 

 

Guadalajara, Jalisco
Revision de Normatividad Local
Ouweccion Jundica de la Secretana de Movihdad del Estado de Jalisco

 

 

 
 

Participantes LIBRE Onin tues PCa @er tits
Diego Covarrubias Lic. Patncia Magallanes Dwectora de fo Contenciozo, SEMOY
| Rodolfo Ramos l |

   

Lee cUnieny
Ante la consttucion y alta de la empresa L18RE Jalisco ante hacienda, se programe una reumon con fa Lic. Magallanes para revisar la documentacion que ha solicitado
la Secretana de Moviidad para realizar ef tramite comespondente a autonzaciones de empresas de redes de transporte que buscan operar en el lerntono
En dicha reunion se dio una breve onentacion sobre vactensticas lecnologicas y operativas del proyecto, con la hnalidad que las autordade. van determinar
en los proximos dias si es realmente necesano contnuar con ai framite correspondiente a la autonzacion de empresas de transporte en el estado isco
La Lic. Magallanes compartio ia norma tecnica del estado para que podamos revisar las caractensticas que ia misma Secretaria de Movilidad ha s do se incorporen
al faximeiro que ublicen en su uaidad, esta medida no ha sido implementada porque no hay aun un equipo seleccionado que cumpia las especificaciones
Asi como se nos encomenda rdentficar jos elementos necesanos para alimentar la norma tecnica de modo que obtenga caractenstcas similares al de nuestro taxmetro
digital de iqual manera se le pido ala Lic Magallanes revisar el proyecte y pueda determinar el alcance de la concesion para olorgarse bajo el marco legal vigente

 

 

  
 

 

 

 

 

 

 

texto de la concesion para
el marco en el estado de Jalisco . 25/5/2018

tsion de noma tecnica vigente e denhficar complementos
actuahzarse de acuerdo al taxmetro

bc 25/5/2018

 

(eT sakes) ie) bee CL ae cy Se)
Revision del proyecto de concesion PM En Proceso _
Revision de la norma tecnica estatal be En Proceso

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-03930-CM Document 56 Filed 08/07/19 Page 7 of 13

 

IBRE

eL DAMINOD =AGIL

 

 

 

 

 

rar 2HAGOSOOTS Bint) Guadalajara, Jarsco
bate Bal [ois] 12:30 Tema Presentacion del Proyecto a la Federacion de Trabajadores de Jalisco (FTA)
Lem) 13°30 (aT Despacho de fa Secretana de Movilidad del Estado de Jalrsco

 

 

   

Participantes L1BRE

  
   

Participantes Externos

    

Archivos Adjuntos

 

Diego Covarrubias Mtro. Servando Sepulveda Secretatio do Moviklad, SEMOV
Jose Antonio Alvarez Tamaya | Sr. Juan Huerta Secretaria Ganeral Agunto Frs | Requisitos Autorizacion Jalisco

 

 
   

ee te aa ola)
Ante la presencia del Mira. Servando Sepulveda y ef Sr Juan Huerta, Lider de la Federacion de Trabajadores

de Jalisco (F TJ}, $@ presentaron las caractenshcas de Ja
plataforma tecnofogica asi come los progremas que acompananan la implementacion de! proyecto en favor de los taxis concesionados en el estado de Jalisco

 

El Mira Servando Sepulveda nos expreso que dificumente se podna olorgar una concesion estatal que condicione fa susblucion del taximetro de manera obligatona ta!
coma sé oforgo en la Ciuded de Mexco, por lo que nos solicito explorar su wabiidad por medio de wn mecanismo legal aiterno con la SEMOV y ef grenva de taxistas.

 

S@ tuvo una buena recepcion del proyecto en general, sin embargo el Sr. Huerta menciono que le preocupa la metodologia con la que se lleva a cabo la recarga del
Taximetra Digital dado a que depende de Jos propios taxistas para reatizarla, E| Miro. Sepulveda menciono que trabaja en incotporar multas electronicas a taxistas
Finalmente ef Mtra Se

Juan Alonso fue quien

  
 

eda nes socio que la empresa ternmne con el registto correspondiente para fa autorizacion a Empresas de Redes de Transporte
velo la necesidad por realizar dicho tramite, sin erbargo fallan requermientos tal como fa acreditacion sobre la propiedad wlelectual, etc

 

aera ay anya Ts are
fase ha contac a he aTNOS [Na at a3! Come pata
Realizacion del proyecto de Contrata y Registros DC yJA 23/08/2018 |sohcitarie de su apoye para expiovar las viabiidad mediante los mecansmos legoves perivtides

   

erg! marco kage! correspondiente Se

 

Solicitud para obtener la autonzacion de Empresas de Redes de DC yJA I0e/20718  |ta Secralana de Movitddad det Eataco
Transporte que otorga la propia Secretana de Movilidad de Jalisco “rs

pesto fa 20hoitud para ta aulorcendn de
Empresas do Redes de Fransporte at

debena ser cotsiogada coma tay

 

 

eect Responsable status at Welly eae

 

 

 

 

 

 

 

 

 

Realizacion del proyecto de Contrato y Registras DC y JA En Proceso
Salietud para obtener la autonzacion de Empresas de Redes de "

IC y JA En Proce
Transporte que olorga la propia Secretana de Mavihdad de Jalisco Boy fae

 

 

 

 

Accordingly, and contrary to Mr. Wood’s Declaration and L1bero Partners’ appellate brief
attached thereto, Ll bre Jalisco actively sought a taximeter concession.

14. Llbero Partners also continues to deny ES Holdings’ representatives joint
management and control of Lusad. Mr. Wood states that on August 2, 2019 (after the filing of
the Motion for Contempt), Lusad’s secretary sent Ll bero Partners’ counsel draft resolutions for
the appointment of ES Holdings’ replacement directors to the Lusad board. Wood Decl., 47.

15. These resolutions, however, are limited to merely appointing ES Holdings’
representatives to the Lusad board, and do not grant these representatives the same powers held
by Llbero Partners’ board members. For example, Mr. Covarrubias can take actions on his own
on behalf of the company, such as transfer and sell assets, open and close bank accounts, and
make transfers from Lusad’s accounts. The proposed resolutions do not grant ES Holdings’

representatives these same powers.
16. In addition, the resolutions seek to appoint Mr. Covarrubias as “Presidente del

Consejo de Gerentes” of Lusad. I am currently Chairman of the Board of the non-Mexican
Case 1:19-cv-03930-CM Document 56 Filed 08/07/19 Page 8 of 13

entities and “Presidente del Consejo de Gerentes” of Lusad. In effect, L1bero Partners provided
resolutions that do not simply appoint ES Holdings’ representatives to the Lusad board, but
instead seek to remove me from positions that I currently hold.

Cc. Libero Partners Has Continued to Pursue Actions in Mexican Courts on Behalf of
Lusad Without ES Holdings’ Knowledge or Consent

17. As explained in my Second Declaration, L1bero Partners initiated three actions in
Mexican courts (the Lusad Action, the Criminal Action, and the Ll bre Holding Action) without
ES Holdings’ knowledge or consent. To this day, Ll bero Partners continues to cause the L1bre
Group to take actions in these proceedings without ES Holdings’ knowledge or consent.

18. For example, in the Lusad Action, the court scheduled a hearing for August 6,
2019, in order for Mr. Zayas and me to be examined regarding Lusad’s allegations in the
complaint, namely, that as members of Lusad’s board, we acted against the company’s interests.
Yesterday (August 6) our counsel requested that the court postpone the hearing, explaining that
Mr. Zayas and | were currently in the United States preparing for a mediation in connection with
the appeal of the Preliminary Injunction order currently pending before the Court of Appeals for
the Second Circuit that is scheduled for August 7. Counsel for Lusad, however, without our
knowledge or consent, objected to postponing the hearing and requested the court to issue a
decision deeming Lusad’s allegations as admitted.

19. Further, Llbero Partners has not provided ES Holdings with copies of the
pleadings filed in any of these three actions, despite our multiple requests. See July 15, 2019

Email from R. Lorenzo to F. Rivero, attached as Exhibit B.
Case 1:19-cv-03930-CM Document 56 Filed 08/07/19 Page 9 of 13

D. Libero Partners Was Fully Aware of the Meritless Claims Asserted in the Taxinet
Litigation at the Time of Its Investment

2), Mr. Wood references an on-going litigation brought by third-party Taxinet against
me, alleging that I stole trade secrets and technology to obtain the Mexico City concession, in an
apparent attempt to disparage my reputation and credibility. The claims asserted in this matter
are meritless, and I am rigorously defending against this action in court. Moreover, L1bero
Partners was fully aware of the details of this baseless lawsuit prior to its investment and
thereafter, has been given complete access to all documents relating to the litigation, and has
been kept fully apprised of all developments, including a subsequent state-court action initiated
by Taxinet against Ll bre Holding and Llbre LLC.

21. The initial Taxinet litigation was disclosed to L1bero Partners as part of the due
diligence it performed prior to entering into the Partners Agreement. Francisco Flores and
Rodrigo Nufiez, Lusad’s corporate secretary, traveled to Miami to meet with Geoffrey Travis and
Steven Gillman of Shutts & Bowen LLP, counsel then handling the Taxinet matter, to discuss the
details and merits of the litigation. Mr. Travis and Mr. Gillman provided a detailed overview of
the pending claims.

22: After the meeting, L1bero Partners proposed that a different attorney, Harry
Payton, take over the litigation. L1bero Partners’ proposal is reflected in a presentation Mr.

Covarrubias made to Lusad’s board of directors on April 25, 2018, depicted below.
Case 1:19-cv-03930-CM Document 56 Filed 08/07/19 Page 10 of 13

 

SESION DE CONSEJO . LIBRE
SERVICIOS DIGITALES LUSAD, S DERL DE C.V. ¥ SUBSIDIARIAS

25 DE ABRIL DE 2018 co _
EL CAMINO =ACI

 

 

 

  

ABOGADOS CORP Y LITIGIO EUA

DESIGNACION Y CONTRATACION

 

+ Se propone designar a los despachos:

(i) Payton & Associates de Miami, Florida para que se encargue del manejo del litigio que promueve
Taxinet en contra de Santiago Ledn A. y Libre Holding: y

(ii) Vinson & Elkins LLP, en su oficina de Houston Texas; 0 bien Akerman LLP, también a través de su
oficina en Houston, para que maneje los asuntos corporativos en Estados Unidos de L1bre Holding LLC
y subsidiarias

LIBRE

 

 

 

23. Libero Partners also agreed that Lusad would cover the costs incurred in
defending the Taxinet litigation, as confirmed by Mr. Flores in a communication to me dated
April 3, 2018. See April 3, 2018 Email from F. Flores to S. Leon, attached as Exhibit C.

24, When a second lawsuit was filed by Taxinet, this time against Ll bre Holding and
Libre LLC, ES Holdings provided prompt notice of the lawsuit to L1bero Partners, in
conformity with the Partners Agreement. See June 26, 2019 Letter from R. Lorenzo to F.
Rivero, attached as Exhibit D. In its correspondence, counsel for ES Holdings provided Mr.
Rivero, counsel for L1 bero Partners, a copy of the as-filed complaint and asked if L1bero
Partners would agree to the retention of Mr. Payton as counsel for both L1 bre Holding and Llbre
LLC in this dispute.

25. In response, counsel for L1bero Partners asserted that “L1bero [Partners] has not
been informed of the current status of the lawsuits and has not been involved in litigation

10
Case 1:19-cv-03930-CM Document 56 Filed 08/07/19 Page 11 of 13

strategy.” See July 4, 2019 Email Exchange between R. Lorenzo and F. Rivero, attached as
Exhibit E. As counsel for ES Holdings explained, this statement is simply incorrect as evidenced

from the e-mail below:

 

From: Lorenzo, Richard

Sent: Thursday, July 04, 2019 1:14 PM

To: ‘Rivero, Francisco’; Homer, William

Cc: Cheskin, Mark R.; Underwood, Colin A.; Munoz, Arturo; Dunn, David; Homer, William
Subject: RE: Taxinet Corp. v. Libre LLC and Libre Holding LLC; Case No, 2019-11577-CA-01

Dear Francisco, thank you for your email. Regrettably, however, your client appears to have failed to
provide you an accurate account of the facts concerning the Taxinet matter and as a result your email is
incorrect in'many material respects.

First, your client was made fully aware, at the time of the investment and thereafter, of the Texinet
litigation. In fact, Francisco Flores was sent to Miami by your client to meet with Geoffrey Travis and
Steven Gillman of Shutts & Bowen, counsel then handling the Taxinet matter, to review the dispute and
related action. Second, at no point, did our client “assure” your client that the action would be
dismissed. Third, Libero and ES Holdings agreed to shift the defense of the matter to Mr. Payton. Then
Francisco Flores, this time accompanied by Rodrigo Nufiez, traveled to Miami to meet with Mr. Payton to
discuss the case and defense strategy. In fact, in an April 2018 L1bero initiated board proposal titled “
Abogados Corp y Litigio EUA,” L1bero proposed that Mr. Payton be designated to handle the Taxinet
litigation, including the defense of Mr. Leon and L1bre. L1beros’ proposal to the board was approved and
it was agreed that L1 bre would be responsible for the Taxinet defense costs and accordingly, Libre paid
Mr. Payton’s fees incurred in the defense of the matter until the present conflict with L1bero

began. 11bero’s decision to not honor this agreement is yet another breach of its obligations and a
further violation of the NY order, as this decision was taken without ES Holdings’ consent.

 

 

 

Counsel for ES Holdings further made clear that L1bero Partners was free to contact Mr. Payton
and “request any information regarding the Taxinet matter directly from him.” Jd.
E. ES Holdings Did Not Delay the Initiation of the Arbitration Proceedings
26. Mr. Wood alleges that ES Holdings “prevented the arbitration from moving
forward” by “delay[ing] payment of the fees required to move the arbitration forward.” Wood
Decl., {| 3-4. This is not accurate. Mr. Wood fails to mention that both parties requested
multiple extensions of their respective obligations in the arbitration proceeding, and that the
extensions requested by the parties were due, in part, to then-ongoing settlement discussions.
DF. The International Chamber of Commerce (“ICC”) requested that ES Holdings
make a provisional advance of costs by June 11, 2019. At that time, ES Holdings and L1bero
Partners were discussing a possible meeting to explore a potential settlement. As a result, ES
Holdings requested an extension until June 25, 2019 to make the required payment. The parties

1]
Case 1:19-cv-03930-CM Document 56 Filed 08/07/19 Page 12 of 13

ultimately held a confidential settlement conference in Atlanta on June 20, 2019, and agreed ona
framework for future settlement talks. Consequently, ES Holdings requested another extension
to pay the provisional advance. Subsequently, however, it became apparent that the parties
would be unable to reach agreement on settlement terms, and therefore ES Holdings paid the
$145,000 provisional advance in full by July 26, 2019. The ICC confirmed on August 1, 2019
that it had received the payment and that the provisional advance had been fully paid.

28. Notably, L1bero Partners also requested an extension of its obligations in the
arbitral proceeding. On June 11, 2019, Llbero Partners sought an additional 30 days to file its
Answer to ES Holdings’ Request for Arbitration and did not file its Answer until July 11, 2019.
F. ES Holdings Did Not Make Any Inappropriate Payments to Third Parties

29, Mr. Wood asserts that a “financial investigation and audit is needed particularly
with regard to transactions that took place before L1bero Partners’ involvement.” Wood. Decl.,
4,48. Mr. Wood accuses ES Holdings of transferring Ll bre Group funds to third parties that are
unrelated to the LIbre Group’s business. Jd. §49. One such “questionable transaction,”
according to Mr. Wood, is a “payment to a mining venture [known] as ‘Fairfield Gold’ that is
linked to Messrs. Leon and Zayas personally.” Jd. In fact, Fairfield Gold is a company in which
Mr. Zayas and | have an interest and from which we contributed hundreds of thousands of
dollars to the Ll bre Group before Llbero Partners became involved in the business.

30. | The payment to Fairfield Gold, before L1bero Partners had any interest in the
Libre Group, was completely appropriate. Fairfield Gold had originally funded the L1bre
business and the subsequent payment was made to repay that investment.

31, Moreover, information regarding this transaction was available to Ll bero Partners

during the due diligence it performed prior to executing the Partners Agreement.

12
Case 1:19-cv-03930-CM Document 56 Filed 08/07/19 Page 13 of 13

In conclusion, while L1bero Partners has taken steps to appear that they are attempting to
comply with the Preliminary Injunction, in reality, nothing has changed. L1bero Partners
continues to (i) deny ES Holdings access to L1bre Group bank account records and statements,
(ii) deny ES Holdings access to the Ll bre Group’s Mexico City offices, (iii) deny ES Holdings
the same level of access enjoyed by L1bero Partners to Lusad’s financial records, (iv) deny ES
Holdings access to, or copies of, any Ll bre Group Mexican court submissions, (v) deny Mr.
Zayas and myself the right to assume our Lusad board positions, (vi) refuse to grant ES
Holdings’ replacement Lusad board members the same powers as L1bero Partners’
representatives, (vii) refuse to allow ES Holdings to take part in any management decisions
being considered and made by the L1bre Group, and (viii) deny ES Holdings any role in any

Llbre Group management decisions since December 2018.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed on August 7, 2019,

Miles

Santiago Leon Aveleyra

 
